Citation Nr: 0100487	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-14 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a assignment of a higher initial disability 
rating for service-connected paranoid schizophrenia, 
currently rated as 30 percent disabling prior to March 2, 
1999, and as 70 percent disabling from March 2, 1999.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from August 1975 to May 1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision by 
the Wichita, Kansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In the January 1999 rating 
decision, the RO effected a grant of service connection for 
paranoid schizophrenia pursuant to a December 1998 Board 
decision.  The RO then assigned a 30 percent disability 
rating for paranoid schizophrenia, effective January 9, 1990.  
A notice of disagreement as to the assigned rating was 
received in March 1999, a statement of the case was issued in 
April 1999, and the veteran's substantive appeal was received 
in June 1999.  By rating decision in April 1999, the RO 
increased the rating of the veteran's paranoid schizophrenia 
to 70 percent, effective March 2, 1999.

Subsequent to the transfer of the veteran's claims files to 
the Board, additional evidence was forwarded to the Board by 
the RO.  This evidence has not yet been considered by the RO 
and the veteran has not waived initial RO review and 
consideration.  However, in view of the following decision, 
no referral of the new evidence to the RO is required.  See 
38 C.F.R. §§ 19.37(b), 20.1304(c) (2000).  


FINDING OF FACT

From January 9, 1990, the veteran's service-connected 
paranoid schizophrenia has been productive of psychiatric 
symptomatology resulting in total social and industrial 
inadaptability.  



CONCLUSION OF LAW

The schedular criteria for a rating of 100 percent for 
paranoid schizophrenia from January 9, 1990, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9203 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides, among other things, that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  Review of the veteran's claims files 
reveals numerous medical treatment, hospital and examination 
reports.  The Board finds that the record as it stands allows 
for equitable review of the veteran's appeal and that no 
useful purpose would be served by delaying appellate review 
for additional development of the evidence.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, _____ 
(2000) (to be codified at 38 U.S.C. § 5103A).

As noted in the introduction, the present appeal arises from 
the veteran's contention that the disability rating assigned 
initially by the RO after the grant of service connection was 
not appropriate.  Because this case arises from an initial 
rating decision which established service connection and 
assigned the initial disability evaluation, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Although it is a January 1999 rating decision which gives 
rise to the present appeal, the service connection claim 
which led to the eventual grant of service connection (and 
thus the assignment of a disability rating) was received in 
January 1990 and the RO has assigned an effective date of 
January 9, 1990, for the disability rating.  Accordingly, the 
propriety of all ratings from January 9, 1990, to the present 
must be considered.  

In that regard, the Board notes that applicable rating 
criteria for psychiatric disabilities changed during the time 
period covered by the appeal.  Specifically, pertinent 
regulations were changed effective November 7, 1996.  When a 
law or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Under the provisions of Diagnostic Code 9203 in effect prior 
to November 7, 1996, a 100 percent evaluation is for 
application where there are active psychotic manifestations 
of such extent, severity, depth, persistence or bizarreness 
as to produce total social and industrial inadaptability.  A 
70 percent rating is warranted for lesser symptomatology such 
as to produce severe impairment of social and industrial 
adaptability.  A 50 percent rating is for application where 
there is considerable impairment of social and industrial 
adaptability, and a 30 percent rating is for application 
where there is definite impairment of social and industrial 
adaptability.  With regard to the pre-November 7, 1996, 
rating criteria, the Board also notes that 38 C.F.R. § 4.129 
(1996) provides that the principle of social and industrial 
inadaptability as the basic criterion for rating disability 
for the mental disorders contemplated those abnormalities of 
conduct, judgment, and emotional reactions which affected 
economic adjustment, i.e., which produce impairment of 
earning capacity.  

New regulations rating paranoid schizophrenia became 
effective November 7, 1996. Diagnostic Code 9203 now uses a 
general rating formula for mental disorders which looks to 
the degree of social and occupational impairment in terms of 
certain specific psychiatric symptoms.  The Board finds that 
the pre-November 7, 1996, rating criteria are more favorable 
to the veteran and therefore the Board will consider the 
present appeal under those criteria. 

Records from the Social Security Administration (SSA), dated 
in May 1990, found that the veteran's primary diagnosis was 
that of schizophrenia, paranoid type, and that resulting 
disablement had begun September 1, 1989.  It was noted that 
the veteran's judgment was diminished by his paranoid 
avoidance; the report also observed that the veteran's 
experience was "centered" around his efforts to create 
distance between himself and others.

A January 1992 VA discharge summary for psychiatric treatment 
(described as decompensation of the veteran's schizophrenia) 
covering the period of October 1989 to December 1991 noted 
that the veteran was not "employable for the foreseeable 
future."

A June 1994 VA mental disorders examination reflected a 
Global Assessment of Functioning (GAF) of 30, and a May 1997 
VA mental disorders examination indicated that the veteran 
was unemployable and not competent "due to his chronic 
thought disorder and psychotic symptoms;" the GAF was 20-30.  
The examiner who conducted the May 1997 examination noted 
that all claims files and medical records were reviewed.  The 
examiner later noted that no remissions were noted over the 
previous 10 years.  The VA examinations showed that the 
veteran had impaired social judgment and was a danger to 
others; it was also observed that the veteran's behavior was 
considerably influenced by delusions and hallucinations.

In a March 1999 letter, a VA psychiatrist opined that the 
veteran "will not be employable in the future because of his 
marginal response to treatment and the ongoing psychotic 
symptoms."  The VA psychiatrist stated that the veteran 
currently had problems with auditory, command hallucinations.  
It was noted that his anti-psychotic medications were not 
able to completely control his hallucinations.  The veteran 
lived alone but had some contact with his two children.

VA inpatient treatment records dated in August and September 
1999 reflect that the veteran received ongoing treatment for 
his psychiatric problems.  The records noted that the veteran 
expressed severe problems in dealing with his nephew.  A 
September 1999 note indicated that the veteran threatened his 
mother and a female staff member.  It was noted that the 
veteran exhibited behavior that was a threat to himself and 
others.

While note determinative in itself, the Board believes it 
significant that the veteran's GAF score has been in the 30 
range during a considerable portion of the appeal period.  
The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A score of 
21 to 30 reflects behavior considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 31 to 40 reflects some impairment in 
reality testing or communication or major impairment in 
several areas, such as work, or school, family relations, 
judgment, thinking or mood.  

It appears that trained medical examiners over the years have 
collectively documented total impairment of occupational 
adaptability.  With regard to social impairment, the medical 
evidence also shows a virtual inability to interact with 
others due to psychiatric symptoms. 

After reviewing the evidence over the years, the Board 
believes that the disability resulting from the service-
connected paranoid schizophrenia more nearly approximates 
total social and industrial inadaptability.  Accordingly, a 
100 percent rating under the pre-November 7, 1996, rating 
criteria is warranted.  Moreover, the Board finds that the 
disability has essentially been at the 100 percent level 
during the entire period covered by the appeal; that is, from 
January 9, 1990.  


ORDER

Entitlement to a 100 percent disability rating for paranoid 
schizophrenia from January 9, 1990, is warranted.  The appeal 
is granted to this extent.



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 

